FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 5, 2022

                                       No. 04-22-00310-CR

                                       Julio C. RIVERON,
                                             Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021CR2932
                       Honorable Kevin M. O'Connell, Judge Presiding


                                         ORDER

        Appellant’s brief was originally due to be filed on August 25, 2022, and after we granted
two motions for extension of time, the deadline was extended to October 11, 2022. However, to
date, the brief has not been filed. This court notified appellant’s counsel of the deficiency on
October 13, 2022. See TEX. R. APP. P. 38.8(b)(2). We have received no response.

       Pursuant to Rule 38.8(b)(2) of the Texas Rules of Appellate Procedure, we abate this case
to the trial court and ORDER the trial court to conduct a hearing to answer the following
questions:

       (1) Does appellant desire to prosecute his appeal?

       (2) Is appellant indigent? If appellant is indigent, the trial court shall take such measures
as may be necessary to assure the effective assistance of counsel, which may include the
appointment of new counsel.

        (3) Has appointed or retained counsel abandoned the appeal? Because sanctions may be
necessary, the trial court should address this issue even if new counsel is retained or substituted
before the date of the hearing.

        The trial court may, in its discretion, receive evidence on the first two questions by sworn
affidavit from the appellant. The trial court shall, however, order the appellant’s counsel to be
present at the hearing.
                                                                                     FILE COPY

       The trial court is further ORDERED to file supplemental clerk’s and reporter’s records in
this court, no later than December 20, 2022, which shall include: (1) a transcription of the
hearing and copies of any documentary evidence admitted, (2) written findings of fact and
conclusions of law, and (3) recommendations addressing the above enumerated questions. All
appellate filing dates are ABATED pending further orders from this court.



                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court